STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 November 10, 2015
              Plaintiff-Appellee,

v                                                                No. 322143
                                                                 Wayne Circuit Court
MIKE REDA,                                                       LC No. 13-009923-FC

              Defendant-Appellant.


Before: STEPHENS, P.J., and CAVANAGH and MURRAY, JJ.

PER CURIAM.

       Defendant appeals as of right his jury convictions of two counts of first-degree murder,
MCL 750.316(1)(a) (premeditated), first-degree home invasion, MCL 750.110a(2), and
possession of a firearm during the commission of a felony, MCL 750.227b. We affirm.

        Defendant shot and killed two women at his senior citizen complex who were friends of
his ex-girlfriend. The first woman had been sitting outside with defendant’s ex-girlfriend and
defendant saw them together on three separate occasions when he went out to purchase alcohol.
Later, defendant returned to where they had been sitting but his ex-girlfriend was gone and the
woman was sitting with a man. Defendant approached the woman, told the man to start praying,
and then shot the woman in the head. Defendant then walked back into the building, went to the
second woman’s apartment, shot through the locked door, kicked the door in, and then shot the
woman in the head.

       At trial, defendant claimed to have no memory of the murders because he was intoxicated
on alcohol and Xanax and, thus, argued that he should only be convicted of second-degree
murder. On cross-examination, the prosecutor asked defendant whether he also ingested crack
cocaine along with the alcohol and Xanax and defense counsel raised a foundation objection.
The objection was overruled, and defendant answered in the negative. The prosecutor then asked
defendant if he remembered being interviewed by a forensic doctor after he was arrested and he
responded in the negative. Defense counsel then stipulated that defendant was evaluated for his
mental state and the prosecutor asked defendant if he remembered telling the forensic examiner
that he injected alcohol, Xanax and crack cocaine on the day of the shooting and defendant
responded that he did not say he took crack cocaine on that day. The prosecutor then asked
defendant if he had military training in his home state of Lebanon and he said that he did. The
prosecutor asked if he had trained under Hezbollah and defendant said he did not. The

                                              -1-
prosecutor then asked if defendant had told the forensic doctor that he served for Hezbollah from
1969 through 1973, and defense counsel objected on the ground that it was “collateral.” The
objection was overruled and defendant responded that he did not see a forensic doctor.

        On appeal, defendant argues that he was denied the effective assistance of counsel
because his attorney failed to properly object to the prosecutor’s questions regarding defendant’s
forensic center interview. We disagree. Because defendant raised this issue for the first time on
appeal, our review is limited to errors apparent on the record. See People v Matuszak, 263 Mich
App 42, 48; 687 NW2d 342 (2004).

        To establish ineffective assistance of counsel, a defendant must show that defense
counsel’s performance fell below an objective standard of reasonableness and there is a
reasonable probability that, but for counsel’s error, the result of the proceeding would have been
different. People v Johnson, 451 Mich. 115, 124; 545 NW2d 637 (1996).

        The prosecution agrees with defendant that it was error to question him about statements
he made in a forensic center interview on any issues other than his mental illness or insanity at
the time of the offense. See MCL 768.20a(5); People v Toma, 462 Mich. 281, 292-293; 613
NW2d 694 (2000). And we conclude that defense counsel’s failure to properly object to those
questions regarding defendant’s statements to the forensic examiner about using crack cocaine
and training under Hezbollah constituted deficient performance. See Johnson, 451 Mich. at 124.

        Nevertheless, defendant has failed to establish that there is a reasonable probability the
result of the trial would have been different but for counsel’s error in failing to object to the two
challenged questions. See id. Defendant admitted to killing the two women, but claimed that he
should only be convicted of second-degree murder because he was intoxicated. Intoxication can
negate the specific intent necessary for a first-degree murder conviction. People v LaVearn, 448
Mich. 207, 213-214; 528 NW2d 721 (1995). Thus, the improper question regarding defendant’s
use of crack cocaine was not prejudicial; if anything, the question may have bolstered his
intoxication defense. Accordingly, defendant’s ineffective assistance claim premised on this
improper question is without merit.

       And there is no reasonable probability that an objection to the improper question
regarding defendant’s alleged service for Hezbollah would have resulted in a conviction for
second-degree murder instead of first-degree murder. Overwhelming evidence, including
eyewitness testimony, photographic evidence, physical evidence, and defendant’s own
statements to police, as well as the circumstances of the killings strongly supported an inference
of premeditation and deliberation. See People v Unger, 278 Mich. App. 210, 229; 749 NW2d 272
(2008); People v Plummer, 229 Mich. App. 293, 300-301; 581 NW2d 753 (1998). Accordingly,
defendant’s ineffective assistance claim premised on this improper question is also without
merit. In summary, there is no reasonable probability that, but for counsel’s error in failing to




                                                -2-
object to these two brief questions, the result of the proceeding would have been different. See
Johnson, 451 Mich. at 124.

       Affirmed.



                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Mark J. Cavanagh
                                                           /s/ Christopher M. Murray




                                              -3-